DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the canceling of claims 12, 13, 16, 18 and 21-28, the amending of claims 10, 14, 15, 19, 20 and 28 and the newly added claim 29-32.
Claims 10-11, 14-15, 19-20 and 29-32 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims depend upon canceled claim 1 and are thus indefinite. To overcome the rejection it is suggested to amend the claims to depend from a claim which is not canceled. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This rejection is maintained after consideration of the response filed on 12/10/2021.
Claims 10-11, 14-15, 19-20 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claims recite Agaricus Blazei Murill and β-1,4-Mannobiose. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature based products Agaricus Blazei Murill
The claim only recites the naturally occurring components found within fungi. Fungal extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Fungal extracts are purified by removing unwanted fungus material from the remaining solvents. The closest naturally occurring 
β-1,4-Mannobiose is a saccharide from living organisms. These sugars can be synthetically made however they would also be evaluated to their closest naturally occurring counterparts and in this case they are identical in nature. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional elements that limits the growth of the fungus to grain, or claiming the judicial exceptions in specific amounts, or as a feed additive or premix, or as a kit does not alter the structure of function of the judicial exceptions. Claiming them so broadly also does not incorporate the exceptions into an application, doing so would be implementing a judicial exception with, or using a judicial 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application. Also claiming the components as a kit is only adding instructions with the judicial exceptions and does not add anything that would amount to significantly more than the judicial exceptions except for directions indicating to add the components to feed which is the same as stating “apply it”. 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing fungal extracts with other naturally-occurring components for animal feed is also well understood, routine and conventional as evidenced by at least the following documents: US20160374364-07-2021, US20160058038A1 03-2016, US20150237889A1 08-2015, US20140220228A1 08-2014, and US20140147550A1 02-2014.


Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of ABM mycelium and beta-1,4-mannobiose creates a synergistic effect in preventing and/or reducing bacterium growth and states that while the results from the data provided appear small are however significant and further argues that the combined effect was greater than each component individually. 
This argument is not persuasive because the data provided in example 4 and table 4 do not show synergistic activity. The activity shown is additive at best. The reduction in adhesion with the combined components would have to be greater than the sum of the reduction when both components are combined, not merely greater than each component alone. The data shows that each component is efficient for a reduction in bacterial adhesion. When the two components are then added together there is yet a minimal and most likely not significant reduction in adhesion. The additive effect would be expected when combining to separate inhibitors for bacterial adhesion. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11, 14-15, 19-20 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US20020119164A1) and Ibuki (Studies of Natural Feed Ingredients β-1,4-Mannobiose and Mannanase-Hydrolyzed Copra Meal, Kobe University Repository, 2015-03-01). This rejection is slightly modified to take into account the response and amendments filed 12/10/2021.  
Uchiyama teaches a composition which Agaricus blazei Murill (see claim 1). Uchiyama also discloses that any form of Agaricus blazei incorporating the active ingredients can be utilized such as the mycelium (see ¶ 0036) and discusses its uses as animal feed and as mixed with a meal base (premix) and dietary supplement (see ¶ 0052). Uchiyama also discloses different administration intervals (see ¶ 0053).
Regarding claim 11, the growing of the fungi on a grain does not incorporate any inventive and/or structural differences to the composition and the claim is written as a product by process claim. As such the product itself is what is examined which appears to be identical in nature to the prior art which includes Agaricus Blazei Murill and an agent-affecting bacteria belonging to Enterobacteriaceae (see MPEP section 2113). 
 Uchiyama teaches each component of the composition as discussed above and teaches where the Agaricus blazei in the feed is at 0.0025% (see examples 3 and 4) and can be corrected accordingly to the animals’ weight (see 0066). 

Ibuki’s general disclosure is to a report on the study of β-1,4-mannobiose in feed products (see Contents).
Ibuki teaches mannobiose (MNB) may modulate the immune response of birds to salmonella enteritidis infection, and that MNB fed birds lead to higher fecal IgA levels supporting the role of immunomodulatory role of MNB. Ibuki also teaches that the upregulation of these six genes; BLB-1 BF-2, IRF-1, IRF-7, TNFSF15 and TLR3, suggest a host defense and immune response from the birds fed the mannobiose feed supplement (see page 32, Results).
Ibuki also teaches that oligosaccharides have been utilized in the poultry industry instead of antibiotics against Salmonella enterica serovar Enteritidis infections and teaches specifically that β1,4 mannobiose (MNB) fed animals was an effective alternative to antibiotics for reducing Salmonella enteritidis (see page 22).
Ibuki also teaches wherein the MNB was administered at different concentrations in order to find specific Salmonella killing activity (see page 54 and results and discussion page 56 and Fig. 15). 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize β-1,4-mannobiose as taught by Ibuki, in the composition which can also be incorporated as a feed composition or premix comprising Agaricus blazei Murill, as 
Uchiyama and Ibuki do not specifically teach the ratio of ABM to the beta-1,4-mannobiose however as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a composition.  Varying the concentration of ingredients within a composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention. 
Also Uchiyama teaches optimizing the Agaricus blazei Murill to properly be controlled for the animals’ weight. Similar optimization with the β-1,4-mannobiose would lead to results 
There would have been a reasonable expectation of success in arriving at the instant invention because each component is taught in the prior art as feed or feed additive compositions which is beneficial for controlling diseases and combining the two into a single composition would ultimately create a composition for controlling a broader set of diseases.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The applicant argues that by amending the claims to require certain amounts of the two main components in defined ratios, that this aspect would not be taught and therefore free of the art. However as previously discussed the combined ratios do not appear to give the instant invention any unexpected result over the prior art. Each component is already taught for controlling diseases in feed compositions and combining them into a single composition is prima facie obvious. The combination of each ingredient does not give a synergistic effect as suggested by the applicant (see above 101 response to arguments) and so there is no reason to find that such teaching in the relied upon art. Also it is a skill of a person in the art to optimize . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           
/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655